             Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 1 of 8




 1   SaraEllen Hutchison (WSBA # 36137)                    THE HONORABLE JUDGE ROTHSTEIN
     LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
2
     539 Broadway
     Tacoma, WA 98402
3
     Telephone:          206-529-5195
4    Facsimile:          253-302-8486
     Email : saraellen@saraellenhutchison. com
 5
     Attorney f or Pla;intif f ; Alan Gutluniller
 6

 7

 8

 9

10

                       UNITHD STATES DISTRICT COURT
11
                    WESTERN DISTRICT OF WASHINGTON
12
                                AT SEATTLE
      ALAN GUTHMILLER,
13                                                          NO. 2:19-cv-01585-BJR
                                 Plaintiff'
14                  V.
                                                           CONSENT DECREE
15
      DANIELLE LATORRE, Washington State
16    Notary License Number 148246, and OHIO               [CLERK'S ACTION REQUIRED]
      CASUALTY INSURANCE COMPANY, a
17    New Hampshire Surety Corporation, as
      Surety for DANIELLE LATORRE,
18
      Washington State Notary License Number
      148246,
19


20                               Defendants.

21
                                        I.          JUDGMENT SUMMARY
22
              1.1         Judgment creditor:                Alan Guthmiller
23

24            1.2         JudgmentDebtor:                   Danielle LaTorre

25            1.3        Principal Judgment Amount:         $1000.00

26     JUDGMENT
                                                              Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway I Tacoma, WA 98402
                                                                       Ph (206) 529-S195 I Fax (253) 302-8486
                                                                         saraellen@saraellenhutchison.com
            Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 2 of 8




1

            1.4     Post Judgment Interest:                  12°/o per annum if not paid within 60 days
2
            1.5      Attorneys forJudgment creditor:        SaraEllen M. Hutchison
3

4           1.6      Attorneys for Judgment Debtor:         pro se

5           1.7      Plaintiff, Alan Guthmiller, by and through the undersigned counsel, SaraEllen

6
     Hutchison, and Defendant, Danielle LaTorre, pro se, agree on a basis for the settlement of the
7
     matters subject to this Consent Decree against Defendant without the need for trial or
8
     adjudication of any issue of law or fact.
 9
            The Court finds no just reason for delay,
10


11
       NOW, THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

12
                                  11.     PARTIES AND JURISDICTION
13
            Plaintiff, ALAN GUTHMILLER, (hereinafter "Plaintiff ') resides in the city of Seattle,
14
     in King County, Washington.
15

             2.1     Defendant DANIELLE LATORRE ("Latorre") is an active washington state
16

     Notary pursuant to license number 148246.
17


18
             2.2        0cwen and PHH are "businesses" as defined by the washington state consumer

19   Protection Act, RCW 19.86, and acted as such at all times relevant herein.

20           2.3        Latorre, inher capacity as a licensedNotarypublic, is also a "business" as defined

21   by the Washington State Consumer Protection Act, RCW 19.86, and acted as such at all times

22   relevant herein.
23
             2.4        Plaintiff is a "consumer" as that term is contemplated by the washington state
24
     Consumer Protection Act, RCW 19.86, and acted as such at all times relevant herein.
25

26    JUDGMENT                                                  Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway I Tacoma, WA 98402
                                                                       Ph (206) 529-5195 I Fax (253) 302-8486
                                                                         saraellen@saraellenhutchison.com
            Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 3 of 8




 1

            2.5       Jurisdiction and venue in the united states District court, Western District of
2
     Washington, are appropriate where this dispute involves federal law, where all acts at issue and
3
     described herein occurred in this district, where the injury to Plaintiff occurred in this district,
4
     and where Plaintiff is a resident of this district. 28 U.S.C. § 1391(b); 28 U.S.C. § 1331.
5

6
            2.6      Defendant is also liable unto Plaintiff pursuant to the laws of the State of

7    Washington, which claims may be brought under the Supplemental Jurisdiction of this Court. 28

 8   U.S.C.1367 et seq.

 9           2.7      Defendant is liable unto plaintiffpursuant to RCW 19.86 et seq. as well as other

10   applicable state and federal laws.

11
             2.8     .Entry of this Consent Decree is in the public interest and reflects a negotiated
12
     agreement between the parties.
13
             2.9      This consent Decree is enteredpursuant to RCW 19.86 efseg.
14
             2.10    Defendant, by entering this consent Decree, does not admit the allegations of the
15
     Complaint other than those solely as necessary to establish the jurisdiction of this Court.
16
             2.11     Plaintiff and Defendant agree this consent Decree does not constitute evidence
17

     or an admission regarding the existence or non-existence of any issue, fact, or violation of law
18


19
     alleged by Plaintiff. Defendant expressly denies any liability or wrongdoing and is entering into

20   this Consent Decree as a asettlement of disputed claims and to avoid further inconvenience and

21   costs of potential litigation.

22           2.12     Defendant recognizes and states that this Consent Decree is entered into

23   voluntarily and that no promises, representations, or thereats have been made by Plaintiff or their
24
     counsel, except for the promises and representations provided herein.
25

26    JUDGMENT
                                                                Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway I Tacoma, WA 98402
                                                                       Ph (206) 529-5195 I Fax (253) 302-8486
                                                                         saraellen@saraellenhutchison.com
             Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 4 of 8




 1

             2.13    Defendant waives any rights Defendant may have to appeal from this Consent
 2
     Decree or to otherwise contest the validity of this Consent Decree.
 3
             2.14    Defendant further agree Magistrate paula Mccandlis of the united states District
 4
     Court for the Western District of Washington shall retain jurisdiction of this action and
 5

 6   jurisdiction of Defendant for the puaposes of implementing and enforcing the terms and

 7   conditions of this Consent Decree and for all other purpose related to this matter, including

 8   Plaintiff's subsequent motion for costs and attomey's fees.

 9

10
                                        in.    FACTUAL BASIS
11
              1.     Defendant is a Notary, holding washington state License Number 148246.
12
             2.      Defendant's commission expires on June 1 , 2022.
13
             3.       On March 10, 2018, Defendant's notary stamp was used to notarize the
14
     signatures of Defendant's mother, Mary Lerdahl, and Ms. Lerdahl' s ex-husband, Plaintiff Alan
15

     Guthmiller, on a mortgage loan modification contract with Ocwen pertaining to a condominium
16

     ("A-20l") that Ms. Lerdahl owns.
17

             4.      At the time, Defendant was working for Ms. Lerdahl, at Ms. Lerdahl's home
18


19
     office in Aubun.

20           5.      Defendant did not witness plaintiff's signature.

21           6.      Defendant does not maintain a notary log book, or any other record of this

22   notarial act.

23           7.      Defendant kept her notary stamp in a drawer in Ms. Lerdahl's home office that
24   Ms, Lerdahl had access to.
25

26    JUDGMENT
                                                              Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway I Tacoma, WA 98402
                                                                    Ph (206) 529-5195 I Fax (253) 302-8486
                                                                        saraellen@saraellenhutchison.com
           Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 5 of 8




 1

            8.       At the time of this notarial act, Defendant's bond holder was OCIC, under bond
 2
     number 32S435758.
 3
            9.       On March lo, 2018, Plaintiff was in Belltown, dealing with a crashed server at
 4
     his work.
 5

 6
            10.      Plaintiff was not anywhere near Ms. Lerdahl or Defendant.

 7          11.      Plaintiff and Ms. Lerdahl have been divorced since 2009.

 8          12.      Defendant has not seen or communicated with plaintiff since the divorce.

 9           13.     On october 28, 2010, Plaintiffquitclaimed his interest in A-201 to Ms. Lerdahl,

10
     which was recorded in the Hawaii Bureau of Conveyances as Doc. No. 2010-163864.

11
             14.     Following plaintiff's divorce, he filed bankruptcy.
12
             15.     On october 27, 2011, Plaintiff was granted a discharge of the A-201 mortgage
13
     loan under 11 U.S.C. § 727.
14
            16.      Plaintiffnever reaffirmed the A-201 mortgage loan debt, and since quitclaiming
15
     A-201 to Ms. Lerdahl, has had no interest in it.
16

            17.      Eventually, Ocwen Loan servicing, LLC ("Ocwen") (no longer a party to this
17

     action) became the servicer of the mortgage loan on A-201.
18


19
            18.      In August, 2019, following Ocwen's merger with PHH Mortgage Company

20   ("PHH") (no longer a party to this action), Plaintiff discovered that the mortgage loan account

21   for A-201 was reporting on Plaintiff's credit reports again as an account with PHH.

22          19.      PHH provided plaintiff with a copy of the March 10, 20181oan modification

23   contract bearing what purported to be Plaintiff's signature, bearing Defendant' s notary stamp.
24

25

26    JUDGMENT
                                                             Law Office of Sa.raEllen Hutchison, PLLC
                                                                     539 Broaclway I Tacoma, WA 9840Z
                                                                    Ph (206) 529-5195 I Fax (253) 302-8486
                                                                      saraellen@saraellenhutchison.com
           Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 6 of 8




 1

            20.       Defendant testified that on at least one other occasion during Defendant's tenure
 2
     at Ms. Lerdahl' s business, Ms. Lerdahl used Defendant's notary stamp without permission.
 3
            21.       Plaintiffraported the March 10, 2018 forgery to seattle police, who have notyet
 4
     ttaken further action against Defendant or Ms. Lerdahl.
 5

 6                                          IV.     INJUNCTIONS

 7          1.    Defendant shall not ever attempt to renew her notary license.

 8          2. Defendant shall cooperate with any law enforcement, agency or other government

 9                investigation of Mary Lerdahl.

10          3. Defendant shall testify truthfully in any proceeding against Mary Lerdahl.
11
            4. Defendant shall not discuss the investigations of Mary Lerdahl nor this District Court
12
                  matter with any extended family members, including but not limited to Mary Lerdahl,
13
                  Ryan Guthmiller, and anyone outside of her immediate household. Defendant may
14
                  discuss this matter with her own legal counsel, law enforcement and any licensing
15
                  agency.
16

                                      V.      MONETARY PAYMENT
17

            6.1       No later than sixty days after the court enters this cousent Decree, Defendant
18


19
     shall pay a total of $1,000.00 (One Thousand Dollars) made payable to "Alan Guthmiller."

20          6.2       This sum is inclusive of attomey's fees and costs.

21

                                            VH.     RELEASE
22
            7.1       Upon payment of the amount6i¥#ph5V. supra#id|]pe]ii?a]r]arm+
23
     ofrfeitFTbis±#erEey's fees subsequently awarded_ by tb_e Ce]_T± Plaintiff releases and
24

25   discharge Defendant and Defendant' s current and former officers, directors, agents, employees,

26    JUDGMENT
                                                               Law Office of SaraEllen Hutchison, PLLC
                                                                      539 Broadway I Tacoma, WA 98402
                                                                     Ph (206) 529-5195 I Fax (253) 302-8486
                                                                       saraellen@saraellenhutchison.com
            Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 7 of 8




 1

     represetnatives, successors and assigns, jointly and severally, from all civil claims, causes of
 2
     action, or proceedings, including but not limited to civil claims, causes of action or proceedings
 3
     Plaintiff brought or could have brought, including all injunctions, restitution, damages, penalties,
 4
     fmes, forfeitures, arising out ofDefendant's conduct releated to any of the facts or claims at issue
 5

 6
     in this cause of action.

 7           7.3     Unless otherwise noted, nothing herein shall be construed as a waiver of any

 8   individual's private rights, causes of action, or remediies of any person against Defendant with

 9   respect to the acts and practices covered by this Consent Decree.

10
             7.4     This Consent Decree also does not create any private right, cause of action or
11
     remedy for any third party with respect to the acts and practices at issue herein.
12
                                   VIII.   ADDIONAL PROVISIONS
13
            Nothing in this Consent Decree shall grant any third-party beneficiary or other rights to
14
     any person who is not a party to this Consent Decree.
15
            Nothing in this Consent Decree shall be construed to limit or bar any other person or
16
     entity from pursuing other available remedies against Defendant or any other person.
17

            Nothing in this Consent Decree shall be construed as relieving Defendant of the
18


19
     obligation to complay with all state and federal laws, regularions, and rules, nor shall any of the

20   provisions of this Consent Decree be deemed to be permission to engage in any acts or practices

21   prohibited by such laws, regulations, and rules.

22          If any portion of this Consent Decree is held invalid by operation of law, the remaining

23   terms of this Consent Decree shall not be effected and shall remain in full force and effect.
24

25

26    JUDGMENT
                                                              Law Office of SaraEllen Hutchison, PLLC
                                                                      S39 Broadway I Tacoma, WA 98402
                                                                     Ph (206) S29-5195 I Fax (253) 302-8486
                                                                       saraellen@saraellenhutchison.com
            Case 2:19-cv-01585-BJR Document 74 Filed 10/14/20 Page 8 of 8




 1
             Any notice or other communication required or permitted under this Consent Decree
 2
     shall be in writing and delivered to Plaintiff's counsel or Defendant' s counsel, whichever applies.
 3

 4
     For Plaintiff:
 5
     S//SaraEllen Hutchison
 6   SARAELLEN HUTCHISON OvSBA #36137)
     Law Office of SaraEllen Hutchison, PLLC
 7   539 Broadway
     Tacoma, WA 98402
 8   Telephone: (206) 529-5195
     Facsimile: (253) 302-8486
 9
     Email : saraellen@saraellenhutchison. com
10

                      Daniell LaTorre

                               7Tth
11



12

13


14
     The Clerk of the Court is ordered to immediately enter the foregoing Consent Decree.

15
             DONE IN OPEN COURT this_ day of October, 2020.

16


17                                         The Honorable Magistrate Judge Paula Mccandlis

18   Presented by:

19   S//SaraEllen Hutchison
     SARAELLEN IIUTCHISON OvSBA #3 6137)
20   Law Office of SaraEllen Hutchison, PLLC
     539 Broadway
21
     Tacoma, WA 98402
22   Telephone: (206) 529-5195
     Facsimile: (253) 302-8486
23   Email : saraellen@saraellenhutchison. com

24

25

26    JUDGMENT
                                                              Law Office of SaraEllen Hutchison, PLLC
                                                                      539 Broadway I Tacoma, WA 98402
                                                                     Ph (206) 529-S19S I Fax (253) 302-8486
                                                                       saraellen@saraellenhutchison.com
